Citation Nr: 1723572	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury (right shoulder disorder). 

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a right shoulder disorder. 

3.  Entitlement to service connection for a neck disorder, to include as secondary to a right shoulder disorder. 

4.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a heart disorder. 

5.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and L.H.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1974 with additional service in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Agency of Original Jurisdiction (AOJ) for the Veteran's claims is the RO in Louisville, Kentucky. 

The Veteran, his spouse, and L.H. testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in February 2011.  During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

In June 2011, the Board reopened the previously denied claim of entitlement to service connection for a right shoulder disorder and remanded all of the claims on appeal for additional development.  Similarly, the Board again remanded the claims on appeal in a September 2014 decision. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

In June 2016, the Veteran filed a notice of disagreement (NOD) with an August 2015 rating decision, which denied service connection for joint pain, muscle pain, a heart disorder, and a left kidney cyst, as well as a claim for an increased disability rating for posttraumatic stress disorder (PTSD).  Additionally, the Veteran filed a December 2016 NOD with a November 2016 rating decision, which denied entitlement to service connection for a left foot disorder and entitlement to a total disability rating based on individual unemployability (TDIU).  The electronic record indicates that the AOJ is taking action on these issues.  Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time.  If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of an NOD); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The issues of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, a neck disorder, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In a March 1988 rating decision, the Roanoke RO denied the claim of entitlement to service connection for a heart condition.  Although notified of the denial in an April 1988 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

2.  Evidence associated with the claims file since the March 1988 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a heart disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2.  As pertinent evidence received since the March 1988 rating decision is new and material, the criteria for reopening the claim for service connection for a heart disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, because the Veteran's application to reopen entitlement to service connection for a heart disorder is granted by this decision, any error related to the VCAA is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

Entitlement to service connection for a heart condition was previously denied in an un-appealed March 1988 rating decision issued by the Roanoke RO.  Because new and material evidence has since been submitted, this claim will be reopened. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a March 1988 rating decision, the Roanoke RO denied a claim of entitlement to service connection for a heart condition, as secondary to a flu-related tropical disease.  Although notified of this decision by an April 1988 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision.  The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the March 1988 rating decision, the Veteran has submitted numerous VA treatment records pertaining to his current heart disorder symptoms.  Additionally, although the RO denied an application to reopen the previously denied claim in April 2009, it had the Veteran examined for an opinion regarding the current diagnosis and etiology of his heart disorder symptoms in December 2014.  By affording the Veteran a new VA examination after the Veteran submitted his petition to reopen, VA conducted a de facto reopening of the claim.  See Falzone v. Brown, 8 Vet. App. 398, 404 (1995); see also Shade, 24 Vet. App. at 110.  Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a heart disorder and raises a reasonable possibility of substantiating the claim.  Thus, the claim of entitlement to service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen a claim of entitlement to service connection for a heart disorder is granted.


REMAND

The Board must remand the claims of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, a neck disorder, and a heart disorder for the AOJ to substantially comply with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, in May 2013, the Veteran filed claims seeking entitlement to service connection for a heart disorder, muscle pain, and joint pain as due to in-service exposure to contaminated water at Camp Lejeune.  In September 2014, the Board remanded the issues of entitlement to a right shoulder disorder, a left shoulder disorder, and a neck disorder, as well as a claim to reopen entitlement to service connection for a heart disorder, because these claims are inextricably intertwined with the joint pain, muscle pain, and heart disorder issues.  The Board explained that if service connection for joint pain, muscle pain, or heart disorder is granted, it may impact the appealed issues of entitlement to service connection for a neck disorder, and right and left shoulder disorders, as well as the claim to reopen entitlement to service connection for a heart disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

On remand, the AOJ, in pertinent part, denied the Veteran's claims of entitlement to service connection for muscle pain and joint pain as due to in-service exposure to contaminated water at Camp Lejeune in an August 2015 rating decision.  Additionally, this rating decision reopened the Veteran's claim of entitlement to service connection for a heart condition, but denied the claim on the merits.  The AOJ issued a January 2016 supplemental statement of the case (SSOC) for the issues on appeal.  The claims file shows that the Veteran appealed the August 2015 rating decision in a June 2016 NOD. 

Since the AOJ has not issued a statement of the case (SOC) for the joint pain, muscle pain, and heart disorder claims, and the Veteran has not perfected an appeal of these claims to the Board, adjudication and development of these issues still remains with the AOJ.  In fact, the June 2016 NOD shows that the Veteran elected to have a decision review officer (DRO) review and adjudicate these issues.  Thus, as in September 2014, if service connection for joint pain, muscle pain, or a heart disorder is granted, it could significantly impact the adjudication of the issues on appeal.

On remand, the AOJ should conduct all necessary development and then adjudicate the intertwined issues of entitlement to service connection for a heart disorder, muscle pain, joint pain, a right shoulder disorder, a left shoulder disorder, and a neck disorder.

Accordingly, the case is REMANDED for the following actions:

1. Take all necessary action to develop and adjudicate the claims of entitlement to service connection for joint pain, muscle pain, and a heart disorder, to include as due to contaminated water located at Camp Lejeune.  If any benefit sought on appeal remains denied, an SOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity to respond and/or to perfect an appeal of these claims to the Board.

2. After completing Step 1, readjudicate the claims of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, a neck disorder, and a heart disorder in light of the new evidence.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


